Citation Nr: 0928437	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-05 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The appellant had active duty from September 1953 to July 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The appellant testified at a hearing before the Board at the 
RO in June 2009; the undersigned Veterans Law Judge presided.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The record contains an October 2006 VA medical opinion 
regarding the etiology of the appellant's hearing loss.  
Although the examiner opined that it was less likely as not 
that the appellant's hearing loss resulted from noise 
exposure during service, he noted that the appellant had 
reported the onset of hearing loss approximately 15 years 
previously, or approximately 35 years after his separation 
from service.  The examiner also noted that there was no 
documented history of private hearing loss management.  
Subsequently, however, private treatment records were 
received that included the report of an audiometric 
evaluation in May 1972 which appears to reflect elevated pure 
tone thresholds at at least one tested frequency.  Thus, the 
October 2006 medical opinion was not based on an accurate 
assessment of the appellant's medical history.  

The appellant also subsequently submitted a statement by a 
private physician dated in January 2008 that states that the 
appellant has advanced noise-induced hearing loss due to 
noise exposure during service.  The physician did not provide 
any rationale for his diagnosis.  However, that evidence was 
also not available for the VA examiner to consider in 
providing his opinion.  

Therefore, another examination should be scheduled to obtain 
a medical opinion that takes into account and discusses the 
additional evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for an 
examination of his hearing loss.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's report 
should set forth in detail all current 
complaints regarding the appellant's 
hearing loss, as well as a current 
audiometric evaluation.  Ask the examiner 
to provide an additional medical opinion 
as to the likelihood (i.e., 50 percent 
probability or greater) that any current 
hearing loss resulted from his claimed 
exposure to tank and gunfire noise while 
in service.  The examiner should 
specifically consider the report of a 
private audiometric evaluation that was 
apparently conducted in May 1972, as well 
as the January 2008 statement by a 
private physician that diagnosed advanced 
noise-induced hearing loss that was due 
to noise exposure during service.  The 
examiner's opinion should be supported by 
adequate rationale.  

2.  Then readjudicate the appellant's 
claim for service connection for 
bilateral hearing loss.  If the claim is 
not granted to his satisfaction, provide 
him and his accredited representative 
with a supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond before returning the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




